Citation Nr: 0725492	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-23 411	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic neck fracture residuals with arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION


The veteran had active service from August 1942 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio, Regional Office which determined, in 
pertinent part, that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for neck fracture residuals with 
arthritis.  In August 2006, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer at the Wichita, Kansas, Medical and Regional Office 
Center (RO).  


FINDINGS OF FACT

1.  The veteran had active service from August 1942 to 
October 1945.  

2.  On July 27, 2007, the Board was notified that the veteran 
had died in April 2007.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claim following his death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).  


ORDER

The appeal is dismissed.  



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


